65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Bobby R. SMITH, Appellant,v.Phillip NIXON, CO II Sargeant; Randell Thomas, CO IISargeant; George C. Jones, CO I Officer, Appellees.
No. 94-3619
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 10, 1995Filed:  Sept. 8, 1995

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Bobby R. Smith appeals from the district court's1 order denying his motion to alter or amend the judgment or, alternatively, for a new trial on the issue of damages, and order partially denying him attorneys' fees and taxing costs against plaintiff, after a jury verdict in his 42 U.S.C. Sec. 1983 and state tort action.  We have carefully reviewed Smith's arguments, and we conclude that the district court correctly denied Smith's motions in its well-reasoned orders.


2
The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)